^     .




                      The Attorney              General of Texas
                                         January        4,     1980
MARK WHITE
Attorney General


                   Honorable Mike Atkins                           Opinion No. m- 12 3
                   Ector County Attorney
                   Ector County Courthouse                         Re: Whether the Ector County
                   Odessa, Texas 79761                             Court at Law judge may resign
                                                                   from duties of the juvenile court

                   Dear Mr. Atkins:

                         You have requested our opinion as to whether the judge of the Ector
                   County Court at Law may resign his position as judge, of the Juvenile Court
                   for Ector County. Article 2336-12, V.T.C.S., enacted in 1959, provides:

                                Section 1. The County              Court at Law of Ector
                              County shall be the Juvenile          Court for E&or County
                              and exercise such jurisdiction        in addition to the duties
                              now imposed upon such court          by law.

                                Sec. 2. The Judge of the County Court at Law of
                              Ector County shall exercise the duties of Judge of the
                              Juvenile Court of Ector County in addition to the
                              duties now imposed upon him by law as Judge of the
                              County Court at Law of Ector County.

                                 Sec. 3. The Judge of the County Court at Law of
                              Ector County in addition to the compensation
                              received as Judge of the County Court at Law of
                              Ector County may be paid a salary, not to exceed
                              Three Thousand Dollars ($3,000.00), for his services
                              as Judge of the Juvenile Court of Ector County, said
                              additional salary to be paid out of the General Fund
                              of Ector County on the order of the Commissioners
                              Court of said county in equal monthly installments.

                        Section 5L04(b) of the Family Code, enacted in 1973, provides:

                                (b) In a county having a juvenile board, the board
                              shall designate one or more district, criminal district,
                              domestic relations, juvenile, or county courts or
                              county courts a: law as the juvenile court, subject to
                              Subsection (d) of this section.




                                                   P.        384
Honorable Mike Atkins     -   Page Two    (HW-123)



Ector County has a juvenile board. Article 5139UU, V.T.C.S.

       Section 51.04(b) clearly confers upon the juvenile board of Ector County the
authority to designate any of the named courts as a juvenile court. It does not follow,
however, that the juvenile board may thereby annul the statutory designation of the Ector
County Court at Law as a juvenile court for Ector County. Article 2338-12 has not been
reDeah2.d.  and it is well established that reneals bv imnlication are not favored     Dallas
Title & Guaranty Co. v. Board of Insurance Commi&on&s, 224 S.W.2d 332, 334 (Texx
APT - Austin 1949, writ ref’d). Since there is no necessary conflict between the two
statutes, both should ba given effect. Gillam                 122 S.W.2d 348, 349 (Tex. Civ.
App. - Fort Worth 1938, writ dism’d w.0.j.).

       Furthermore. althounh section 5L04fb) of the Familv Code was enacted subseauent
to article 2336-12,’the latier is the more specific statute.. Bassett Lumber Co. v. C&y of
Houston, 198 S.W.2d 879, 881 (Tex. 1947); Commercial Standard Fire & Marine Co. v.
Commissioner of Insurance, 429 S.W.2d 930, 933 (Tex. Civ. App. - Austin 1968, no writ).
On the basm of these canons of statutory construction, we conclude that the Ector County
Court at Law continues to constitute at least one of the juvenile courts of the county and
that, as a result, the judge of that court may not resign his position as judge of the
juvenile court.

                                       SUMMARY

           The Ector County Court at Law continues to constitute at least one
           of the juvenile courts of the county and, as a result, the judge of
           that court may not resign his position as judge of the juvenile
           COWt.

                                           -bkYtn&x%&

                                              MARK     WHITE
                                              Attorney General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General

TED L. HARTLEY
Executive Assistant Attorney General

Prepared by Rick Gilpin
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

C. Robert Heath, Chairman




                                             P.   385
.   I




        Honorable Mike Atkins   -   Page Three    (m-123)



        Jim Allison
        David B. Brooks
        Walter Davis
        Bob Gammage
        Susan Garrison
        Rick Gilpin
        Bruce Youngblood




                                                 P.   386